Exhibit 10.1

 

HTG Molecular Diagnostics, Inc.

2020 Equity Incentive Plan

Adopted by the Board of Directors:  June 24, 2020

Approved by the Stockholders: August 19, 2020

 

1.General.

(a)Successor to and Continuation of 2014 Plan.  The Plan is the successor to and
continuation of the 2014 Plan.  As of the Effective Date, (i) no additional
awards may be granted under the 2014 Plan; (ii) the 2014 Plan’s Available
Reserve plus any Prior Plan Returning Shares will become available for issuance
pursuant to Awards granted in accordance with Section 2; and (iii) all
outstanding awards granted under the Prior Plans will remain subject to the
terms of the applicable Prior Plan (except to the extent such outstanding awards
result in Prior Plan Returning Shares that become available for issuance
pursuant to Awards).  All Awards will be subject to the terms of this Plan.

(b)Plan Purpose.  The Company, by means of the Plan, seeks to secure and retain
the services of Employees, Directors and Consultants, to provide incentives for
such persons to exert maximum efforts for the success of the Company and any
Affiliate and to provide a means by which such persons may be given an
opportunity to benefit from increases in value of the Common Stock through the
granting of Awards.

(c)Available Awards.  The Plan provides for the grant of the following Awards:
(i) Incentive Stock Options; (ii) Nonstatutory Stock Options; (iii) SARs; (iv)
Restricted Stock Awards; (v) RSU Awards; (vi) Performance Awards, and (vii)
Other Awards.

(d)Adoption Date.  The Plan will come into existence on the Adoption Date. No
Award may be granted prior to the Adoption Date. Any Award granted prior to the
Effective Date is contingent upon timely receipt of stockholder approval to the
extent required under applicable tax, securities and regulatory rules, and
satisfaction of any other compliance requirements.

2.Shares Subject to the Plan.

(a)Share Reserve.  Subject to adjustment in accordance with Section 2(c) and any
adjustments as necessary to implement any Capitalization Adjustments, the
aggregate number of shares of Common Stock that may be issued pursuant to Awards
will not exceed 11,213,233 shares, which number is the sum of: (i) the 2014
Plan’s Available Reserve; (ii) 6,200,000 new shares; and (iii) the number of
Prior Plan Returning Shares, if any, as such shares become available from time
to time.

(b)Aggregate Incentive Stock Option Limit.  Notwithstanding anything to the
contrary in Section 2(a) and subject to any adjustments as necessary to
implement any Capitalization Adjustments, the aggregate maximum number of shares
of Common Stock that may be issued pursuant to the exercise of Incentive Stock
Options is 22,426,466 shares.

 

--------------------------------------------------------------------------------

 

 

(c)Share Reserve Operation.

(i)Share Counting. Subject to subsection 3(c)(iv), the number of shares of
Common Stock available for issuance under the Plan shall be reduced by: (1) one
share of Common Stock for each share of Common Stock issued pursuant to an
Appreciation Award and (2) 1.5 shares of Common Stock for each share of Common
Stock issued pursuant to a Full Value Award.  The number of shares of Common
Stock available for issuance under the Plan will be increased by: (A) one share
of Common Stock for each Prior Plan Returning Share subject to an Appreciation
Award and (B) 1.5 shares of Common Stock for each Prior Plan Returning Share
subject to a Full Value Award.

(ii)Limit Applies to Shares of Common Stock Issued Pursuant to Awards.  For
clarity, the Share Reserve is a limit on the number of shares of Common Stock
that may be issued pursuant to Awards and does not limit the granting of Awards,
except that the Company will keep available at all times the number of shares of
Common Stock reasonably required to satisfy its obligations to issue shares
pursuant to such Awards.  Shares may be issued in connection with a merger or
acquisition as permitted by, as applicable, Nasdaq Listing Rule 5635(c), NYSE
Listed Company Manual Section 303A.08, NYSE American Company Guide Section 711
or other applicable rule, and such issuance will not reduce the number of shares
available for issuance under the Plan.  

(iii)Actions that Do Not Constitute Issuance of Shares of Common Stock and Do
Not Reduce Share Reserve.  The following actions do not result in an issuance of
shares under the Plan and accordingly do not reduce the number of shares of
Common Stock subject to the Share Reserve and available for issuance under the
Plan:  (1) the expiration or termination of any portion of an Award without the
shares covered by such portion of the Award having been issued, or (2) the
settlement of any portion of an Award in cash (i.e., the Participant receives
cash rather than shares of Common Stock).

 

(iv)Reversion of Previously Issued Shares of Common Stock to Share Reserve.

(1)Shares Available for Subsequent Issuance. If any Award is forfeited back to
the Company or shares of Common Stock are redeemed or repurchased by the Company
or any Affiliate (in accordance with applicable law) because of the failure to
meet a contingency or condition required to vest such shares of Common Stock,
then the shares of Common Stock that are forfeited, redeemed or repurchased
shall revert to and again become available for issuance under the Plan. The
number of shares of Common Stock that shall revert to and again available for
issuance under the Plan pursuant to the foregoing provision shall be: (A) one
share of Common Stock for each forfeited, redeemed or repurchased share subject
to an Appreciation Award granted under the Plan and (B) 1.5 shares of Common
Stock for each forfeited, redeemed or repurchased share subject to a Full Value
Award granted under the Plan.

(2)Shares Not Available for Subsequent Issuance.  The following shares of Common
Stock will not become available again for issuance under the Plan:  (A) any
shares of Common Stock that are reacquired or withheld (or not issued) by the
Company to satisfy

2

 

--------------------------------------------------------------------------------

 

 

the exercise, strike or purchase price of an Award or a Prior Plan Award
(including any shares subject to such Award or Prior Plan Award that are not
delivered because such award is exercised through a reduction of shares subject
to such Award or Prior Plan Award (i.e., “net exercised”)); (B) any shares that
are reacquired or withheld (or not issued) by the Company to satisfy a tax
withholding obligation of an Award or Prior Plan Award; (C) any shares
repurchased by the Company on the open market with the proceeds of the exercise,
strike or purchase price of any Award or Prior Plan Award; and (D) in the event
that a Stock Appreciation Right or a stock appreciation right that is a Prior
Plan Award is settled in shares of Common Stock, the gross number of shares of
Common Stock subject to such award.

3.Eligibility and Limitations.

(a)Eligible Award Recipients.  Subject to the terms of the Plan, Employees,
Directors and Consultants are eligible to receive Awards.  

(b)Specific Award Limitations.  

(i)Limitations on Incentive Stock Option Recipients.  Incentive Stock Options
may be granted only to Employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and (f) of the Code).

(ii)Incentive Stock Option $100,000 Limitation.  To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
any Affiliates) exceeds $100,000 (or such other limit established in the Code)
or otherwise does not comply with the rules governing Incentive Stock Options,
the Options or portions thereof that exceed such limit (according to the order
in which they were granted) or otherwise do not comply with such rules will be
treated as Nonstatutory Stock Options, notwithstanding any contrary provision of
the applicable Option Agreement(s).

(iii)Limitations on Incentive Stock Options Granted to Ten Percent
Stockholders.  A Ten Percent Stockholder may not be granted an Incentive Stock
Option unless (i) the exercise price of such Option is at least 110% of the Fair
Market Value on the date of grant of such Option and (ii) the Option is not
exercisable after the expiration of five years from the date of grant of such
Option.

(iv)Limitations on Nonstatutory Stock Options and SARs.  Nonstatutory Stock
Options and SARs may not be granted to Employees, Directors and Consultants who
are providing Continuous Service only to any “parent” of the Company (as such
term is defined in Rule 405) unless the stock underlying such Awards is treated
as “service recipient stock” under Section 409A because the Awards are granted
pursuant to a corporate transaction (such as a spin off transaction) or unless
such Awards otherwise comply with the distribution requirements of Section 409A.

3

 

--------------------------------------------------------------------------------

 

 

(c)Aggregate Incentive Stock Option Limit.  The aggregate maximum number of
shares of Common Stock that may be issued pursuant to the exercise of Incentive
Stock Options is the number of shares specified in Section 2(b)

(d)Non-Employee Director Compensation Limit. The aggregate value of all
compensation granted or paid, as applicable, by the Company to any individual
for service as a Non-Employee Director with respect to any period commencing on
the date of the Annual Meeting for a particular year and ending on the day
immediately prior to the date of the Annual Meeting for the next subsequent year
(the “Annual Period”), including Awards granted and cash fees paid by the
Company to such Non-Employee Director, will not exceed (i) $400,000 in total
value or (ii) in the event such Non-Employee Director is first appointed or
elected to the Board during such Annual Period, $600,000 in total value, in each
case calculating the value of any equity awards based on the grant date fair
value of such equity awards for financial reporting purposes.  The limitations
in this Section 3(d) apply beginning with the Annual Period commencing on the
Annual Meeting in 2020.

4.Options and Stock Appreciation Rights.

Each Option and SAR will have such terms and conditions as determined by the
Board.  Each Option will be designated in writing as an Incentive Stock Option
or Nonstatutory Stock Option at the time of grant; provided, however, that if an
Option is not so designated, then such Option will be a Nonstatutory Stock
Option, and the shares purchased upon exercise of each type of Option will be
separately accounted for.  Each SAR will be denominated in shares of Common
Stock equivalents.  The terms and conditions of separate Options and SARs need
not be identical; provided, however, that each Option Agreement and SAR
Agreement will conform (through incorporation of provisions hereof by reference
in the Award Agreement or otherwise) to the substance of each of the following
provisions:

(a)Term.  Subject to Section 3(b) regarding Ten Percent Stockholders, no Option
or SAR will be exercisable after the expiration of ten years from the date of
grant of such Award or such shorter period specified in the Award Agreement.

(b)Exercise or Strike Price.  Subject to Section 3(b) regarding Ten Percent
Stockholders, the exercise or strike price of each Option or SAR will not be
less than 100% of the Fair Market Value on the date of grant of such
Award.  Notwithstanding the foregoing, an Option or SAR may be granted with an
exercise or strike price lower than 100% of the Fair Market Value on the date of
grant of such Award if such Award is granted pursuant to an assumption of or
substitution for another option or stock appreciation right pursuant to a
Transaction and in a manner consistent with the provisions of Sections 409A and,
if applicable, 424(a) of the Code.  

(c)Exercise Procedure and Payment of Exercise Price for Options.  In order to
exercise an Option, the Participant must provide notice of exercise to the Plan
Administrator in accordance with the procedures specified in the Option
Agreement or otherwise provided by the Company. The Board has the authority to
grant Options that do not permit all of the following methods of payment (or
otherwise restrict the ability to use certain methods) and to grant Options that
require the consent of the Company to utilize a particular method of
payment.  The exercise price of an Option may be paid, to the extent permitted
by Applicable Law and as determined by

4

 

--------------------------------------------------------------------------------

 

 

the Board, by one or more of the following methods of payment to the extent set
forth in the Option Agreement:

(i)by cash or check, bank draft or money order payable to the Company;

(ii)pursuant to a “cashless exercise” program developed under Regulation T as
promulgated by the Federal Reserve Board that, prior to the issuance of the
Common Stock subject to the Option, results in either the receipt of cash (or
check) by the Company or the receipt of irrevocable instructions to pay the
exercise price to the Company from the sales proceeds;

(iii)by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock that are already owned by the Participant free and clear
of any liens, claims, encumbrances or security interests, with a Fair Market
Value on the date of exercise that does not exceed the exercise price, provided
that (1) at the time of exercise the Common Stock is publicly traded, (2) any
remaining balance of the exercise price not satisfied by such delivery is paid
by the Participant in cash or other permitted form of payment, (3) such delivery
would not violate any Applicable Law or agreement restricting the redemption of
the Common Stock, (4) any certificated shares are endorsed or accompanied by an
executed assignment separate from certificate, and (5) such shares have been
held by the Participant for any minimum period necessary to avoid adverse
accounting treatment as a result of such delivery;

(iv)if the Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value on the date of exercise that does not exceed the exercise
price, provided that (1) such shares used to pay the exercise price will not be
exercisable thereafter and (2) any remaining balance of the exercise price not
satisfied by such net exercise is paid by the Participant in cash or other
permitted form of payment; or

(v)in any other form of consideration that may be acceptable to the Board and
permissible under Applicable Law.

(d)Exercise Procedure and Payment of Appreciation Distribution for SARs.  In
order to exercise any SAR, the Participant must provide notice of exercise to
the Plan Administrator in accordance with the SAR Agreement or as otherwise
provided by the Company.  The appreciation distribution payable to a Participant
upon the exercise of a SAR will not be greater than an amount equal to the
excess of (i) the aggregate Fair Market Value on the date of exercise of a
number of shares of Common Stock equal to the number of Common Stock equivalents
that are vested and being exercised under such SAR, over (ii) the strike price
of such SAR.  Such appreciation distribution may be paid to the Participant in
the form of Common Stock or cash (or any combination of Common Stock and cash)
or in any other form of payment, as determined by the Board and specified in the
SAR Agreement.

(e)Transferability.  Options and SARs may not be transferred to third party
financial institutions for value.  The Board may impose such additional
limitations on the transferability of an Option or SAR as it determines.  In the
absence of any such determination by the Board, the following restrictions on
the transferability of Options and SARs will apply, provided that except

5

 

--------------------------------------------------------------------------------

 

 

as explicitly provided herein, neither an Option nor a SAR may be transferred
for consideration and provided, further, that if an Option is an Incentive Stock
Option, such Option may be deemed to be a Nonstatutory Stock Option as a result
of such transfer:

(i)Restrictions on Transfer.  An Option or SAR will not be transferable, except
by will or by the laws of descent and distribution, and will be exercisable
during the lifetime of the Participant only by the Participant; provided,
however, that the Board may permit transfer of an Option or SAR in a manner that
is not prohibited by applicable tax and securities laws upon the Participant’s
request, including to a trust if the Participant is considered to be the sole
beneficial owner of such trust (as determined under Section 671 of the Code and
applicable state law) while such Option or SAR is held in such trust, provided
that the Participant and the trustee enter into a transfer and other agreements
required by the Company.

(ii)Domestic Relations Orders.  Notwithstanding the foregoing, subject to the
execution of transfer documentation in a format acceptable to the Company and
subject to the approval of the Board or a duly authorized Officer, an Option or
SAR may be transferred pursuant to a domestic relations order.

(f)Vesting.  The Board may impose such restrictions on or conditions to the
vesting and/or exercisability of an Option or SAR as determined by the
Board.  Except as otherwise provided in the Award Agreement or other written
agreement between a Participant and the Company or an Affiliate, vesting of
Options and SARs will cease upon termination of the Participant’s Continuous
Service.

(g)Termination of Continuous Service for Cause.  Except as explicitly otherwise
provided in the Award Agreement or other written agreement between a Participant
and the Company or an Affiliate, if a Participant’s Continuous Service is
terminated for Cause, the Participant’s Options and SARs will terminate and be
forfeited immediately upon such termination of Continuous Service, and the
Participant will be prohibited from exercising any portion (including any vested
portion) of such Awards on and after the date of such termination of Continuous
Service and the Participant will have no further right, title or interest in
such forfeited Award, the shares of Common Stock subject to the forfeited Award,
or any consideration in respect of the forfeited Award.

(h)Post-Termination Exercise Period Following Termination of Continuous Service
for Reasons Other than Cause.  Except as otherwise provided in the Award
Agreement or other written agreement between Participant and the Company or an
Affiliate, subject to Section 4(i), if a Participant’s Continuous Service
terminates for any reason other than for Cause, the Participant may exercise his
or her Option or SAR to the extent vested, but only within the following period
of time or, if applicable, such other period of time provided in the Award
Agreement or other written agreement between a Participant and the Company or an
Affiliate; provided, however, that in no event may such Award be exercised after
the expiration of its maximum term (as set forth in Section 4(a)):

(i)three months following the date of such termination if such termination is a
termination without Cause (other than any termination due to the Participant’s
Disability or death);

6

 

--------------------------------------------------------------------------------

 

 

(ii)12 months following the date of such termination if such termination is due
to the Participant’s Disability;

(iii)18 months following the date of such termination if such termination is due
to the Participant’s death; or

(iv)18 months following the date of the Participant’s death if such death occurs
following the date of such termination but during the period such Award is
otherwise exercisable (as provided in (i) or (ii) above).

Following the date of such termination, to the extent the Participant does not
exercise such Award within the applicable Post-Termination Exercise Period (or,
if earlier, prior to the expiration of the maximum term of such Award), such
unexercised portion of the Award will terminate, and the Participant will have
no further right, title or interest in the terminated Award, the shares of
Common Stock subject to the terminated Award, or any consideration in respect of
the terminated Award.

(i)Restrictions on Exercise; Extension of Exercisability.  A Participant may not
exercise an Option or SAR at any time that the issuance of shares of Common
Stock upon such exercise would violate Applicable Law.  Except as otherwise
provided in the Award Agreement or other written agreement between a Participant
and the Company or an Affiliate, if a Participant’s Continuous Service
terminates for any reason other than for Cause and, at any time during the last
thirty days of the applicable Post-Termination Exercise Period: (i) the exercise
of the Participant’s Option or SAR would be prohibited solely because the
issuance of shares of Common Stock upon such exercise would violate Applicable
Law, or (ii) the immediate sale of any shares of Common Stock issued upon such
exercise would violate the Company’s Trading Policy, then the applicable
Post-Termination Exercise Period will be extended to the last day of the
calendar month that commences following the date the Award would otherwise
expire, with an additional extension of the exercise period to the last day of
the next calendar month to apply if any of the foregoing restrictions apply at
any time during such extended exercise period, generally without limitation as
to the maximum permitted number of extensions); provided, however, that in no
event may such Award be exercised after the expiration of its maximum term (as
set forth in Section 4(a)).

(j)Non-Exempt Employees.  No Option or SAR, whether or not vested, granted to an
Employee who is a non-exempt employee for purposes of the Fair Labor Standards
Act of 1938, as amended, will be first exercisable for any shares of Common
Stock until at least six months following the date of grant of such
Award.  Notwithstanding the foregoing, in accordance with the provisions of the
Worker Economic Opportunity Act, any vested portion of such Award may be
exercised earlier than six months following the date of grant of such Award in
the event of (i) such Participant’s death or Disability, (ii) a Transaction in
which such Award is not assumed, continued or substituted, (iii) a Change in
Control, or (iv) such Participant’s retirement (as such term may be defined in
the Award Agreement or another applicable agreement or, in the absence of any
such definition, in accordance with the Company’s then current employment
policies and guidelines).  This Section 4(j) is intended to operate so that any
income derived by a non-exempt employee in connection with the exercise or
vesting of an Option or SAR will be exempt from his or her regular rate of pay.

7

 

--------------------------------------------------------------------------------

 

 

(k)Whole Shares.  Options and SARs may be exercised only with respect to whole
shares of Common Stock or their equivalents.

5.Awards Other Than Options and Stock Appreciation Rights.

(a)Restricted Stock Awards and RSU Awards.  Each Restricted Stock Award and RSU
Award will have such terms and conditions as determined by the Board; provided,
however, that each Restricted Stock Award Agreement and RSU Award Agreement will
conform (through incorporation of the provisions hereof by reference in the
Award Agreement or otherwise) to the substance of each of the following
provisions:

(i)Form of Award.  

(1)RSAs: To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Common Stock subject to a Restricted Stock Award may be (i)
held in book entry form subject to the Company’s instructions until such shares
become vested or any other restrictions lapse, or (ii) evidenced by a
certificate, which certificate will be held in such form and manner as
determined by the Board.  Unless otherwise determined by the Board, a
Participant will have voting and other rights as a stockholder of the Company
with respect to any shares subject to a Restricted Stock Award.  

(2)RSUs:  An RSU Award represents a Participant’s right to be issued on a future
date the number of shares of Common Stock that is equal to the number of
restricted stock units subject to the RSU Award.  As a holder of a RSU Award, a
Participant is an unsecured creditor of the Company with respect to the
Company's unfunded obligation, if any, to issue shares of Common Stock in
settlement of such Award and nothing contained in the Plan or any RSU Agreement,
and no action taken pursuant to its provisions, will create or be construed to
create a trust of any kind or a fiduciary relationship between a Participant and
the Company or an Affiliate or any other person.  A Participant will not have
voting or any other rights as a stockholder of the Company with respect to any
RSU Award (unless and until shares are actually issued in settlement of a vested
RSU Award).  

(ii)Consideration.  

(1)RSA: A Restricted Stock Award may be granted in consideration for (A) cash or
check, bank draft or money order payable to the Company, (B) past services to
the Company or an Affiliate, or (C) any other form of consideration (including
future services) as the Board may determine and permissible under Applicable
Law.

(2)RSU: Unless otherwise determined by the Board at the time of grant, a RSU
Award will be granted in consideration for the Participant’s services to the
Company or an Affiliate, such that the Participant will not be required to make
any payment to the Company (other than such services) with respect to the grant
or vesting of the RSU Award, or the issuance of any shares of Common Stock
pursuant to the RSU Award.  If, at the time of grant, the Board determines that
any consideration must be paid by the Participant (in a form other than the
Participant’s services to the Company or an Affiliate) upon the issuance of any
shares of Common Stock in settlement of the RSU Award, such consideration may be
paid in any form of consideration as the Board may determine and permissible
under Applicable Law.

8

 

--------------------------------------------------------------------------------

 

 

(iii)Vesting.  The Board may impose such restrictions on or conditions to the
vesting of a Restricted Stock Award or RSU Award as determined by the
Board.  Except as otherwise provided in the Award Agreement or other written
agreement between a Participant and the Company or an Affiliate, vesting of
Restricted Stock Awards and RSU Awards will cease upon termination of the
Participant’s Continuous Service.

(iv)Termination of Continuous Service.  Except as otherwise provided in the
Award Agreement or other written agreement between a Participant and the Company
or an Affiliate, if a Participant’s Continuous Service terminates for any
reason, (i) the Company may receive through a forfeiture condition or a
repurchase right any or all of the shares of Common Stock held by the
Participant under his or her Restricted Stock Award that have not vested as of
the date of such termination as set forth in the Restricted Stock Award
Agreement and (ii) any portion of his or her RSU Award that has not vested will
be forfeited upon such termination and the Participant will have no further
right, title or interest in the RSU Award, the shares of Common Stock issuable
pursuant to the RSU Award, or any consideration in respect of the RSU Award.

(v)Settlement of RSU Awards.  An RSU Award may be settled by the issuance of
shares of Common Stock or cash (or any combination thereof) or in any other form
of payment, as determined by the Board and specified in the RSU Award
Agreement.  At the time of grant, the Board may determine to impose such
restrictions or conditions that delay such delivery to a date following the
vesting of the RSU Award.

(b)Performance Awards.  With respect to any Performance Award, the length of any
Performance Period, the Performance Goals to be achieved during the Performance
Period, the other terms and conditions of such Award, and the measure of whether
and to what degree such Performance Goals have been attained will be determined
by the Board.  In addition, to the extent permitted by Applicable Law and set
forth in the Award Agreement, the Board may determine that cash or other
property may be used in payment of Performance Awards.  Performance Awards that
are settled in cash or other property are not required to be valued in whole or
in part by reference to, or otherwise based on, the Common Stock.

(c)Other Awards.  Other forms of Awards valued in whole or in part by reference
to, or otherwise based on, Common Stock may be granted either alone or in
addition to Awards provided for under Section 4 and the preceding provisions of
this Section 5; provided that any such Award shall be treated as a Full Value
Award. Subject to the provisions of the Plan, the Board will have sole and
complete discretion to determine the persons to whom and the time or times at
which such Other Awards will be granted, the number of shares of Common Stock
(or the cash equivalent thereof) to be granted pursuant to such Other Awards,
and all other terms and conditions of such Other Awards.

6.Adjustments upon Changes in Common Stock; Other Corporate Events.

(a)Capitalization Adjustments.  In the event of a Capitalization Adjustment, the
Board shall appropriately and proportionately adjust: (i) the class(es) and
maximum number of shares of Common Stock subject to the Plan pursuant to Section
2(a), (ii) the class(es) and maximum number of shares that may be issued
pursuant to the exercise of Incentive Stock Options pursuant to Section 2(b),
and (iii) the class(es) and number of securities and exercise price, strike

9

 

--------------------------------------------------------------------------------

 

 

price or purchase price of Common Stock subject to outstanding Awards.  The
Board shall make such adjustments, and its determination shall be final, binding
and conclusive.  Notwithstanding the foregoing, no fractional shares, or rights
for fractional shares of Common Stock shall be created in order to implement any
Capitalization Adjustment.  The Board shall determine an appropriate equivalent
benefit, if any, for any fractional shares or rights to fractional shares that
might be created by the adjustments referred to in the preceding provisions of
this Section.

(b)Dissolution or Liquidation.  Except as otherwise provided in the Award
Agreement or other written agreement between the Participant and the Company or
an Affiliate, or unless otherwise provided by the Board, in the event of a
dissolution or liquidation of the Company, all outstanding Awards (other than
Awards consisting of vested and outstanding shares of Common Stock not subject
to a forfeiture condition or the Company’s right of repurchase) will terminate
immediately prior to the completion of such dissolution or liquidation, and the
shares of Common Stock subject to the Company’s repurchase rights or subject to
a forfeiture condition may be repurchased or reacquired by the Company
notwithstanding the fact that the holder of such Award is providing Continuous
Service.

(c)Transaction.  The following provisions will apply to Awards in the event of a
Transaction unless otherwise provided in the instrument evidencing the Award or
any other written agreement between the Company or any Affiliate and the
Participant or unless otherwise expressly provided by the Board at the time of
grant of an Award.

(i)Awards May Be Assumed.  In the event of a Transaction, any surviving
corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Awards
outstanding under the Plan or may substitute similar awards for Awards
outstanding under the Plan (including but not limited to, awards to acquire the
same consideration paid to the stockholders of the Company pursuant to the
Transaction), and any reacquisition or repurchase rights held by the Company in
respect of Common Stock issued pursuant to Awards may be assigned by the Company
to the successor of the Company (or the successor’s parent company, if any), in
connection with such Transaction.  A surviving corporation or acquiring
corporation (or its parent) may choose to assume or continue only a portion of
an Award or substitute a similar award for only a portion of an Award, or may
choose to assume or continue the Awards held by some, but not all
Participants.  The terms of any assumption, continuation or substitution will be
set by the Board.

(ii)Awards Held by Current Participants.  In the event of a Transaction in which
the surviving corporation or acquiring corporation (or its parent company) does
not assume or continue such outstanding Awards or substitute similar awards for
such outstanding Awards, then with respect to Awards that have not been assumed,
continued or substituted and that are held by Participants whose Continuous
Service has not terminated prior to the effective time of the Transaction
(referred to as the “Current Participants”), the vesting of such Awards (and,
with respect to Options and Stock Appreciation Rights, the time when such Awards
may be exercised) will be accelerated in full to a date prior to the effective
time of such Transaction (contingent upon the effectiveness of the Transaction)
as the Board determines (or, if the Board does not determine such a date, to the
date that is five (5) days prior to the effective time of the Transaction), and
such Awards will terminate if not exercised (if applicable) at or prior to the
effective time of the Transaction, and any reacquisition or repurchase rights
held by the Company

10

 

--------------------------------------------------------------------------------

 

 

with respect to such Awards will lapse (contingent upon the effectiveness of the
Transaction).  With respect to the vesting of Performance Awards that will
accelerate upon the occurrence of a Transaction pursuant to this subsection
(ii), unless otherwise provided in the Award Agreement, the vesting of such
Performance Awards will accelerate at 100% of the target level upon the
occurrence of the Transaction.  With respect to the vesting of Awards that will
accelerate upon the occurrence of a Transaction pursuant to this subsection (ii)
and are settled in the form of a cash payment, such cash payment will be made no
later than 30 days following the occurrence of the Transaction.

(iii)Awards Held by Persons other than Current Participants.  In the event of a
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue such outstanding Awards or
substitute similar awards for such outstanding Awards, then with respect to
Awards that have not been assumed, continued or substituted and that are held by
persons other than Current Participants, such Awards will terminate if not
exercised (if applicable) prior to the occurrence of the Transaction; provided,
however, that any reacquisition or repurchase rights held by the Company with
respect to such Awards will not terminate and may continue to be exercised
notwithstanding the Transaction.

(iv)Payment for Awards in Lieu of Exercise.  Notwithstanding the foregoing, in
the event an Award will terminate if not exercised prior to the effective time
of a Transaction, the Board may provide, in its sole discretion, that the holder
of such Award may not exercise such Award but will receive a payment, in such
form as may be determined by the Board, equal in value, at the effective time,
to the excess, if any, of (1) the value of the property the Participant would
have received upon the exercise of the Award (including, at the discretion of
the Board, any unvested portion of such Award), over (2) any exercise price
payable by such holder in connection with such exercise.

(d)Appointment of Stockholder Representative.  As a condition to the receipt of
an Award, a Participant will be deemed to have agreed that the Award will be
subject to the terms of any agreement governing a Transaction involving the
Company, including, without limitation, a provision for the appointment of a
stockholder representative that is authorized to act on the Participant’s behalf
with respect to any escrow, indemnities and any contingent consideration.

(e)No Restriction on Right to Undertake Transactions.  The grant of any Award
and the issuance of shares pursuant to any Award does not affect or restrict in
any way the right or power of the Company or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of stock or of options, rights or
options to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Stock or the rights
thereof or which are convertible into or exchangeable for Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

11

 

--------------------------------------------------------------------------------

 

 

7.Administration.

(a)Administration by Board.  The Board will administer the Plan unless and until
the Board delegates administration of the Plan to a Committee or Committees, as
provided in subsection (c) below.  

(b)Powers of Board.  The Board will have the power, subject to, and within the
limitations of, the express provisions of the Plan:

(i)To determine from time to time (1) which of the persons eligible under the
Plan will be granted Awards; (2) when and how each Award will be granted; (3)
what type or combination of types of Award will be granted; (4) the provisions
of each Award granted (which need not be identical), including the time or times
when a person will be permitted to receive an issuance of Common Stock or other
payment pursuant to an Award; (5) the number of shares of Common Stock or cash
equivalent with respect to which an Award will be granted to each such person;
and (6) the Fair Market Value applicable to an Award.

(ii)To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration.  The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Award Agreement, in a manner and to the
extent it deems necessary or expedient to make the Plan or Award fully
effective.

(iii)To settle all controversies regarding the Plan and Awards granted under it.

(iv)To accelerate the time at which an Award may first be exercised or the time
during which an Award or any part thereof will vest, notwithstanding the
provisions in the Award Agreement stating the time at which it may first be
exercised or the time during which it will vest.

(v)To prohibit the exercise of any Option, SAR or other exercisable Award during
a period of up to 30 days prior to the consummation of any pending stock
dividend, stock split, combination or exchange of shares, merger, consolidation
or other distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Common Stock or the
share price of the Common Stock including any Transaction, for reasons of
administrative convenience.

(vi)To suspend or terminate the Plan at any time.  Suspension or termination of
the Plan will not Materially Impair rights and obligations under any Award
granted while the Plan is in effect except with the written consent of the
affected Participant.

(vii)To amend the Plan in any respect the Board deems necessary or advisable;
provided, however, that stockholder approval will be required for any amendment
to the extent required by Applicable Law.  Except as provided above, a
Participant’s rights under any Award granted before amendment of the Plan will
not be Materially Impaired by any amendment of the Plan unless (1) the Company
requests the consent of the affected Participant, and (2) such Participant
consents in writing.

(viii)To submit any amendment to the Plan for stockholder approval.

12

 

--------------------------------------------------------------------------------

 

 

(ix)To approve forms of Award Agreements for use under the Plan and to amend the
terms of any one or more Awards, including, but not limited to, amendments to
provide terms more favorable to the Participant than previously provided in the
Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion; provided however, that, a Participant’s rights
under any Award will not be Materially Impaired by any such amendment unless (1)
the Company requests the consent of the affected Participant, and (2) such
Participant consents in writing.

(x)Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.

(xi)To adopt such procedures and sub-plans as are necessary or appropriate to
permit and facilitate participation in the Plan by, or take advantage of
specific tax treatment for Awards granted to, Employees, Directors or
Consultants who are foreign nationals or employed outside the United States
(provided that Board approval will not be necessary for immaterial modifications
to the Plan or any Award Agreement to ensure or facilitate compliance with the
laws of the relevant foreign jurisdiction).

(c)Delegation to Committee.

(i)General.  The Board may delegate some or all of the administration of the
Plan to a Committee or Committees.  If administration of the Plan is delegated
to a Committee, the Committee will have, in connection with the administration
of the Plan, the powers theretofore possessed by the Board that have been
delegated to the Committee, including the power to delegate to another Committee
or a subcommittee of the Committee any of the administrative powers the
Committee is authorized to exercise (and references in this Plan to the Board
will thereafter be to the Committee or subcommittee, as applicable), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board.  Each Committee may retain the
authority to concurrently administer the Plan with Committee or subcommittee to
which it has delegated its authority hereunder and may, at any time, revest in
such Committee some or all of the powers previously delegated.  The Board may
retain the authority to concurrently administer the Plan with any Committee and
may, at any time, revest in the Board some or all of the powers previously
delegated.  

(ii)Rule 16b-3 Compliance.  To the extent an Award is intended to qualify for
the exemption from Section 16(b) of the Exchange Act that is available under
Rule 16b-3 of the Exchange Act, the Award will be granted by the Board or a
Committee that consists solely of two or more Non-Employee Directors, as
determined under Rule 16b-3(b)(3) of the Exchange Act and thereafter any action
establishing or modifying the terms of the Award will be approved by the Board
or a Committee meeting such requirements to the extent necessary for such
exemption to remain available.

(d)Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board or any Committee in good faith will not be
subject to review by any person and will be final, binding and conclusive on all
persons.

13

 

--------------------------------------------------------------------------------

 

 

(e)Cancellation and Re-Grant of Awards.  Neither the Board nor any Committee
will have the authority to: (i) reduce the exercise price or strike price of any
outstanding Options or SARs, or (ii) cancel any outstanding Options or SARs that
have an exercise price or strike price greater than the current Fair Market
Value in exchange for cash or other Awards, unless the stockholders of the
Company have approved such an action within twelve months prior to such an
event.

(f) Delegation to an Officer.  The Board or any Committee may delegate to one or
more Officers the authority to do one or both of the following (i) designate
Employees who are not Officers to be recipients of Options and SARs (and, to the
extent permitted by Applicable Law, other types of Awards) and, to the extent
permitted by Applicable Law, the terms thereof, and (ii) determine the number of
shares of Common Stock to be subject to such Awards granted to such Employees;
provided, however, that the resolutions or charter adopted by the Board or any
Committee evidencing such delegation will specify the total number of shares of
Common Stock that may be subject to the Awards granted by such Officer and that
such Officer may not grant an Award to himself or herself.  Any such Awards will
be granted on the applicable form of Award Agreement most recently approved for
use by the Board or the Committee, unless otherwise provided in the resolutions
approving the delegation authority.  Notwithstanding anything to the contrary
herein, neither the Board nor any Committee may delegate to an Officer who is
acting solely in the capacity of an Officer (and not also as a Director) the
authority to determine the Fair Market Value.

8.Tax Withholding

(a)Withholding Authorization.  As a condition to acceptance of any Award, a
Participant authorizes withholding from payroll and any other amounts payable to
such Participant, and otherwise agrees to make adequate provision for
(including), any sums required to satisfy any U.S. federal, state, local and/or
foreign tax or social insurance contribution withholding obligations of the
Company or an Affiliate, if any, which arise in connection with the grant,
exercise, vesting or settlement of such Award, as applicable.  Accordingly, a
Participant may not be able to exercise an Award even though the Award is
vested, and the Company shall have no obligation to issue shares of Common Stock
subject to an Award, unless and until such obligations are satisfied.

(b)Satisfaction of Withholding Obligation.  To the extent permitted by the terms
of an Award Agreement, the Company may, in its sole discretion, satisfy any U.S.
federal, state, local and/or foreign tax or social insurance withholding
obligation relating to an Award by any of the following means or by a
combination of such means: (i) causing the Participant to tender a cash payment;
(ii) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to the Participant in connection with the Award; (iii)
withholding cash from an Award settled in cash; (iv) withholding payment from
any amounts otherwise payable to the Participant; (v) by allowing a Participant
to effectuate a “cashless exercise” pursuant to a program developed under
Regulation T as promulgated by the Federal Reserve Board, or (vi) by such other
method as may be set forth in the Award Agreement.  

(c)No Obligation to Notify or Minimize Taxes; No Liability to Claims.  Except as
required by Applicable Law the Company has no duty or obligation to any
Participant to advise such holder as to the time or manner of exercising such
Award.  Furthermore, the Company has

14

 

--------------------------------------------------------------------------------

 

 

no duty or obligation to warn or otherwise advise such holder of a pending
termination or expiration of an Award or a possible period in which the Award
may not be exercised.  The Company has no duty or obligation to minimize the tax
consequences of an Award to the holder of such Award and will not be liable to
any holder of an Award for any adverse tax consequences to such holder in
connection with an Award.  As a condition to accepting an Award, each
Participant (i) agrees to not make any claim against the Company, or any of its
Officers, Directors, Employees or Affiliates related to tax liabilities arising
from such Award or other Company compensation and (ii) acknowledges that such
Participant was advised to consult with his or her own personal tax, financial
and other legal advisors regarding the tax consequences of the Award and has
either done so or knowingly and voluntarily declined to do so. Additionally,
each Participant acknowledges any Option or SAR is exempt from Section 409A only
if the exercise or strike price is at least equal to the “fair market value” of
the Common Stock on the date of grant as determined by the Internal Revenue
Service and there is no other impermissible deferral of compensation associated
with the Award.  Additionally, as a condition to accepting an Option or SAR,
each Participant agrees not make any claim against the Company, or any of its
Officers, Directors, Employees or Affiliates in the event that the Internal
Revenue Service asserts that such exercise price or strike price is less than
the “fair market value” of the Common Stock on the date of grant as subsequently
determined by the Internal Revenue Service.

(d)Withholding Indemnification. As a condition to accepting an Award, in the
event that the amount of the Company’s and/or its Affiliate’s withholding
obligation in connection with such Award was greater than the amount actually
withheld by the Company and/or its Affiliates, each Participant agrees to
indemnify and hold the Company and/or its Affiliates harmless from any failure
by the Company and/or its Affiliates to withhold the proper amount.

9.Miscellaneous.

(a)Dividends and Dividend Equivalents.  Dividends or dividend equivalents may be
paid or credited, as applicable, with respect to any shares of Common Stock
subject to an Award other than an Option or Stock Appreciation Right, as
determined by the Board and contained in the applicable Award Agreement;
provided, however, that (i) no dividends or dividend equivalents may be paid
with respect to any such shares before the date such shares have vested under
the terms of such Award Agreement, (ii) any dividends or dividend equivalents
that are credited with respect to any such shares will be subject to all of the
terms and conditions applicable to such shares under the terms of such Award
Agreement (including, but not limited to, any vesting conditions), and (iii) any
dividends or dividend equivalents that are credited with respect to any such
shares will be forfeited to the Company on the date, if any, such shares are
forfeited to or repurchased by the Company due to a failure to meet any vesting
conditions under the terms of such Award Agreement.

(b)Source of Shares.  The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.

(c)Use of Proceeds from Sales of Common Stock.  Proceeds from the sale of shares
of Common Stock pursuant to Awards will constitute general funds of the Company.

15

 

--------------------------------------------------------------------------------

 

 

(d)Corporate Action Constituting Grant of Awards.  Corporate action constituting
a grant by the Company of an Award to any Participant will be deemed completed
as of the date of such corporate action, unless otherwise determined by the
Board, regardless of when the instrument, certificate, or letter evidencing the
Award is communicated to, or actually received or accepted by, the
Participant.  In the event that the corporate records (e.g., Board consents,
resolutions or minutes) documenting the corporate action approving the grant
contain terms (e.g., exercise price, vesting schedule or number of shares) that
are inconsistent with those in the Award Agreement or related grant documents as
a result of a clerical error in the Award Agreement or related grant documents,
the corporate records will control and the Participant will have no legally
binding right to the incorrect term in the Award Agreement or related grant
documents.

(e)Stockholder Rights.  No Participant will be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to such Award unless and until (i) such Participant has satisfied all
requirements for exercise of the Award pursuant to its terms, if applicable, and
(ii) the issuance of the Common Stock subject to such Award is reflected in the
records of the Company.

(f)No Employment or Other Service Rights.  Nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or affect the right of the Company or an Affiliate to
terminate at will and without regard to any future vesting opportunity that a
Participant may have with respect to any Award (i) the employment of an Employee
with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate, or (iii) the service of a Director pursuant to the Bylaws of
the Company or an Affiliate, and any applicable provisions of the corporate law
of the state or foreign jurisdiction in which the Company or the Affiliate is
incorporated, as the case may be.  Further, nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award will constitute any promise or commitment by the Company or an Affiliate
regarding the fact or nature of future positions, future work assignments,
future compensation or any other term or condition of employment or service or
confer any right or benefit under the Award or the Plan unless such right or
benefit has specifically accrued under the terms of the Award Agreement and/or
Plan.

(g)Change in Time Commitment.  In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company and
any Affiliates is reduced (for example, and without limitation, if the
Participant is an Employee of the Company and the Employee has a change in
status from a full-time Employee to a part-time Employee  or takes an extended
leave of absence) after the date of grant of any Award to the Participant, the
Board may determine, to the extent permitted by Applicable Law, to (i) make a
corresponding reduction in the number of shares or cash amount subject to any
portion of such Award that is scheduled to vest or become payable after the date
of such change in time commitment, and (ii) in lieu of or in combination with
such a reduction, extend the vesting or payment schedule applicable to such
Award. In the event of any such reduction, the Participant will have no right
with respect to any portion of the Award that is so reduced or extended.

16

 

--------------------------------------------------------------------------------

 

 

(h)Execution of Additional Documents.  As a condition to accepting an Award, the
Participant agrees to execute any additional documents or instruments necessary
or desirable, as determined in the Plan Administrator’s sole discretion, to
carry out the purposes or intent of the Award, or facilitate compliance with
securities and/or other regulatory requirements, in each case at the Plan
Administrator’s request.

(i)Electronic Delivery and Participation.  Any reference herein or in an Award
Agreement to a “written” agreement or document will include any agreement or
document delivered electronically, filed publicly at www.sec.gov (or any
successor website thereto) or posted on the Company’s intranet (or other shared
electronic medium controlled by the Company to which the Participant has
access).  By accepting any Award the Participant consents to receive documents
by electronic delivery and to participate in the Plan through any on-line
electronic system established and maintained by the Plan Administrator or
another third party selected by the Plan Administrator.  The form of delivery of
any Common Stock (e.g., a stock certificate or electronic entry evidencing such
shares) shall be determined by the Company.

(j)Clawback/Recovery.  All Awards will be subject to recoupment in accordance
with any clawback policy that the Company is required to adopt pursuant to the
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other Applicable
Law and any clawback policy that the Company otherwise adopts, to the extent
applicable and permissible under Applicable Law. In addition, the Board may
impose such other clawback, recovery or recoupment provisions in an Award
Agreement as the Board determines necessary or appropriate, including but not
limited to a reacquisition right in respect of previously acquired shares of
Common Stock or other cash or property upon the occurrence of Cause. No recovery
of compensation under such a clawback policy will be an event giving rise to a
Participant’s right to voluntary terminate employment upon a “resignation for
good reason,” or for a “constructive termination” or any similar term under any
plan of or agreement with the Company.

(k)Securities Law Compliance.  A Participant will not be issued any shares in
respect of an Award unless either (i) the shares are registered under the
Securities Act; or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act.  Each Award
also must comply with other Applicable Law governing the Award, and a
Participant will not receive such shares if the Company determines that such
receipt would not be in material compliance with Applicable Law.

(l)Transfer or Assignment of Awards; Issued Shares.  Except as expressly
provided in the Plan or the form of Award Agreement, Awards may not be
transferred or assigned by the Participant.  After the vested shares subject to
an Award have been issued, or in the case of Restricted Stock and similar
awards, after the issued shares have vested, the holder of such shares is free
to assign, hypothecate, donate, encumber or otherwise dispose of any interest in
such shares provided that any such actions are in compliance with the provisions
herein, the terms of the Trading Policy and Applicable Law.

(m)Effect on Other Employee Benefit Plans. The value of any Award, as determined
upon grant, vesting or settlement, shall not be included as compensation,
earnings, salaries, or other similar terms used when calculating any
Participant’s benefits under any employee benefit

17

 

--------------------------------------------------------------------------------

 

 

plan sponsored by the Company or any Affiliate, except as such plan otherwise
expressly provides. The Company expressly reserves its rights to amend, modify,
or terminate any of the Company's or any Affiliate's employee benefit plans.

(n)Deferrals.  To the extent permitted by Applicable Law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may also establish programs and procedures for deferral
elections to be made by Participants.  Deferrals by will be made in accordance
with the requirements of Section 409A.

(o)Section 409A.  Unless otherwise expressly provided for in an Award Agreement,
the Plan and Award Agreements will be interpreted to the greatest extent
possible in a manner that makes the Plan and the Awards granted hereunder exempt
from Section 409A, and, to the extent not so exempt, in compliance with the
requirements of Section 409A. If the Board determines that any Award granted
hereunder is not exempt from and is therefore subject to Section 409A, the Award
Agreement evidencing such Award will incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the Code,
and to the extent an Award Agreement is silent on terms necessary for
compliance, such terms are hereby incorporated by reference into the Award
Agreement. Notwithstanding anything to the contrary in this Plan (and unless the
Award Agreement specifically provides otherwise), if the shares of Common Stock
are publicly traded, and if a Participant holding an Award that constitutes
“deferred compensation” under Section 409A is a “specified employee” for
purposes of Section 409A, no distribution or payment of any amount that is due
because of a “separation from service” (as defined in Section 409A without
regard to alternative definitions thereunder) will be issued or paid before the
date that is six months and one day following the date of such Participant’s
“separation from service” or, if earlier, the date of the Participant’s death,
unless such distribution or payment can be made in a manner that complies with
Section 409A, and any amounts so deferred will be paid in a lump sum on the day
after such six month period elapses, with the balance paid thereafter on the
original schedule.

(p)Choice of Law.  This Plan and any controversy arising out of or relating to
this Plan shall be governed by, and construed in accordance with, the internal
laws of the State of Arizona, without regard to conflict of law principles that
would result in any application of any law other than the law of the State of
Arizona.

10.Covenants of the Company.

(a)Compliance with Law.  The Company will seek to obtain from each regulatory
commission or agency, as may be deemed to be necessary, having jurisdiction over
the Plan such authority as may be required to grant Awards and to issue and sell
shares of Common Stock upon exercise or vesting of the Awards; provided,
however, that this undertaking will not require the Company to register under
the Securities Act the Plan, any Award or any Common Stock issued or issuable
pursuant to any such Award.  If, after reasonable efforts and at a reasonable
cost, the Company is unable to obtain from any such regulatory commission or
agency the authority that counsel for the Company deems necessary or advisable
for the lawful issuance and sale of Common Stock under the Plan, the Company
will be relieved from any liability for failure to issue and sell Common Stock
upon exercise or vesting of such Awards unless and until such authority

18

 

--------------------------------------------------------------------------------

 

 

is obtained. A Participant is not eligible for the grant of an Award or the
subsequent issuance of Common Stock pursuant to the Award if such grant or
issuance would be in violation of any Applicable Law.

11.Additional Rules for Awards Subject to Section 409A.

(a)Application. Unless the provisions of this Section of the Plan are expressly
superseded by the provisions in the an Award Agreement, the provisions of this
Section shall apply and shall supersede anything to the contrary set forth in
the Award Agreement for a Non-Exempt Award.

(b)Non-Exempt Awards Subject to Non-Exempt Severance Arrangements.  To the
extent a Non-Exempt Award is subject to Section 409A due to application of a
Non-Exempt Severance Arrangement, the following provisions of this subsection
(b) apply.  

(i)If the Non-Exempt Award vests in the ordinary course during the Participant’s
Continuous Service in accordance with the vesting schedule set forth in the
Award Agreement, and does not accelerate vesting under the terms of a Non-Exempt
Severance Arrangement, in no event will the shares be issued in respect of such
Non-Exempt Award any later than the later of: (i) December 31st of the calendar
year that includes the applicable vesting date, or (ii) the 60th day that
follows the applicable vesting date.

(ii)If vesting of the Non-Exempt Award accelerates under the terms of a
Non-Exempt Severance Arrangement in connection with the Participant’s Separation
from Service, and such vesting acceleration provisions were in effect as of the
date of grant of the Non-Exempt Award and, therefore, are part of the terms of
such Non-Exempt Award as of the date of grant, then the shares will be earlier
issued in settlement of such Non-Exempt Award upon the Participant’s Separation
from Service in accordance with the terms of the Non-Exempt Severance
Arrangement, but in no event later than the 60th day that follows the date of
the Participant’s Separation from Service.  However, if at the time the shares
would otherwise be issued the Participant is subject to the distribution
limitations contained in Section 409A applicable to “specified employees,” as
defined in Section 409A(a)(2)(B)(i) of the Code, such shares shall not be issued
before the date that is six months following the date of such Participant’s
Separation from Service, or, if earlier, the date of the Participant’s death
that occurs within such six month period.

(iii)If vesting of a Non-Exempt Award accelerates under the terms of a
Non-Exempt Severance Arrangement in connection with a Participant’s Separation
from Service, and such vesting acceleration provisions were not in effect as of
the date of grant of the Non-Exempt Award and, therefore, are not a part of the
terms of such Non-Exempt Award on the date of grant, then such acceleration of
vesting of the Non-Exempt Award shall not accelerate the issuance date of the
shares, but the shares shall instead be issued on the same schedule as set forth
in the Grant Notice as if they had vested in the ordinary course during the
Participant’s Continuous Service, notwithstanding the vesting acceleration of
the Non-Exempt Award.  Such issuance schedule is intended to satisfy the
requirements of payment on a specified date or pursuant to a fixed schedule, as
provided under Treasury Regulations Section 1.409A-3(a)(4).

19

 

--------------------------------------------------------------------------------

 

 

(c)Treatment of Non-Exempt Awards Upon a Transaction for Employees and
Consultants. The provisions of this subsection (c) shall apply and shall
supersede anything to the contrary set forth in the Plan with respect to the
permitted treatment of any Non-Exempt Award in connection with a Transaction if
the Participant was either an Employee or Consultant upon the applicable date of
grant of the Non-Exempt Award.

(i)Vested Non-Exempt Awards.  The following provisions shall apply to any Vested
Non-Exempt Award in connection with a Transaction:

(1)If the Transaction is also a Section 409A Change in Control then the
Acquiring Entity may not assume, continue or substitute the Vested Non-Exempt
Award.  Upon the Section 409A Change in Control the settlement of the Vested
Non-Exempt Award will automatically be accelerated and the shares will be
immediately issued in respect of the Vested Non-Exempt Award.  Alternatively,
the Company may instead provide that the Participant will receive a cash
settlement equal to the Fair Market Value of the shares that would otherwise be
issued to the Participant upon the Section 409A Change in Control.

(2)If the Transaction is not also a Section 409A Change in Control, then the
Acquiring Entity must either assume, continue or substitute each Vested
Non-Exempt Award.  The shares to be issued in respect of the Vested Non-Exempt
Award shall be issued to the Participant by the Acquiring Entity on the same
schedule that the shares would have been issued to the Participant if the
Transaction had not occurred.  In the Acquiring Entity’s discretion, in lieu of
an issuance of shares, the Acquiring Entity may instead substitute a cash
payment on each applicable issuance date, equal to the Fair Market Value of the
shares that would otherwise be issued to the Participant on such issuance dates,
with the determination of the Fair Market Value of the shares made on the date
of the Transaction.

(ii)Unvested Non-Exempt Awards.  The following provisions shall apply to any
Unvested Non-Exempt Award unless otherwise determined by the Board pursuant to
subsection (e) of this Section.

(1)In the event of a Transaction, the Acquiring Entity shall assume, continue or
substitute any Unvested Non-Exempt Award.  Unless otherwise determined by the
Board, any Unvested Non-Exempt Award will remain subject to the same vesting and
forfeiture restrictions that were applicable to the Award prior to the
Transaction.  The shares to be issued in respect of any Unvested Non-Exempt
Award shall be issued to the Participant by the Acquiring Entity on the same
schedule that the shares would have been issued to the Participant if the
Transaction had not occurred.  In the Acquiring Entity’s discretion, in lieu of
an issuance of shares, the Acquiring Entity may instead substitute a cash
payment on each applicable issuance date, equal to the Fair Market Value of the
shares that would otherwise be issued to the Participant on such issuance dates,
with the determination of Fair Market Value of the shares made on the date of
the Transaction.  

(2)If the Acquiring Entity will not assume, substitute or continue any Unvested
Non-Exempt Award in connection with a Transaction, then such Award shall
automatically terminate and be forfeited upon the Transaction with no
consideration payable to any Participant in respect of such forfeited Unvested
Non-Exempt Award.  Notwithstanding the

20

 

--------------------------------------------------------------------------------

 

 

foregoing, to the extent permitted and in compliance with the requirements of
Section 409A, the Board may in its discretion determine to elect to accelerate
the vesting and settlement of the Unvested Non-Exempt Award upon the
Transaction, or instead substitute a cash payment equal to the Fair Market Value
of such shares that would otherwise be issued to the Participant, as further
provided in subsection (e)(ii) below.  In the absence of such discretionary
election by the Board, any Unvested Non-Exempt Award shall be forfeited without
payment of any consideration to the affected Participants if the Acquiring
Entity will not assume, substitute or continue the Unvested Non-Exempt Awards in
connection with the Transaction.

(3)The foregoing treatment shall apply with respect to all Unvested Non-Exempt
Awards upon any Transaction, and regardless of whether or not such Transaction
is also a Section 409A Change in Control.

(d)Treatment of Non-Exempt Awards Upon a Transaction for Non-Employee
Directors.  The following provisions of this subsection (d) shall apply and
shall supersede anything to the contrary that may be set forth in the Plan with
respect to the permitted treatment of a Non-Exempt Director Award in connection
with a Transaction.

(i)If the Transaction is also a Section 409A Change in Control then the
Acquiring Entity may not assume, continue or substitute the Non-Exempt Director
Award.  Upon the Section 409A Change in Control the vesting and settlement of
any Non-Exempt Director Award will automatically be accelerated and the shares
will be immediately issued to the Participant in respect of the Non-Exempt
Director Award.  Alternatively, the Company may provide that the Participant
will instead receive a cash settlement equal to the Fair Market Value of the
shares that would otherwise be issued to the Participant upon the Section 409A
Change in Control pursuant to the preceding provision.

(ii)If the Transaction is not also a Section 409A Change in Control, then the
Acquiring Entity must either assume, continue or substitute the Non-Exempt
Director Award.  Unless otherwise determined by the Board, the Non-Exempt
Director Award will remain subject to the same vesting and forfeiture
restrictions that were applicable to the Award prior to the Transaction.  The
shares to be issued in respect of the Non-Exempt Director Award shall be issued
to the Participant by the Acquiring Entity on the same schedule that the shares
would have been issued to the Participant if the Transaction had not
occurred.  In the Acquiring Entity’s discretion, in lieu of an issuance of
shares, the Acquiring Entity may instead substitute a cash payment on each
applicable issuance date, equal to the Fair Market Value of the shares that
would otherwise be issued to the Participant on such issuance dates, with the
determination of Fair Market Value made on the date of the Transaction.

(e)If the RSU Award is a Non-Exempt Award, then the provisions in this Section
11(e) shall apply and supersede anything to the contrary that may be set forth
in the Plan or the Award Agreement with respect to the permitted treatment of
such Non-Exempt Award:

(i)Any exercise by the Board of discretion to accelerate the vesting of a
Non-Exempt Award shall not result in any acceleration of the scheduled issuance
dates for the shares in respect of the Non-Exempt Award unless earlier issuance
of the shares upon the applicable vesting dates would be in compliance with the
requirements of Section 409A.

21

 

--------------------------------------------------------------------------------

 

 

(ii)The Company explicitly reserves the right to earlier settle any Non-Exempt
Award to the extent permitted and in compliance with the requirements of Section
409A, including pursuant to any of the exemptions available in Treasury
Regulations Section 1.409A-3(j)(4)(ix).

(iii)To the extent the terms of any Non-Exempt Award provide that it will be
settled upon a Transaction, to the extent it is required for compliance with the
requirements of Section 409A, the Transaction event triggering settlement must
also constitute a Section 409A Change in Control. To the extent the terms of a
Non-Exempt Award provides that it will be settled upon a termination of
employment or termination of Continuous Service, to the extent it is required
for compliance with the requirements of Section 409A, the termination event
triggering settlement must also constitute a Separation From Service.  However,
if at the time the shares would otherwise be issued to a Participant in
connection with a “separation from service” such Participant is subject to the
distribution limitations contained in Section 409A applicable to “specified
employees,” as defined in Section 409A(a)(2)(B)(i) of the Code, such shares
shall not be issued before the date that is six months following the date of the
Participant’s Separation From Service, or, if earlier, the date of the
Participant’s death that occurs within such six month period.

(iv)The provisions in this subsection (e) for delivery of the shares in respect
of the settlement of a RSU Award that is a Non-Exempt Award are intended to
comply with the requirements of Section 409A so that the delivery of the shares
to the Participant in respect of such Non-Exempt Award will not trigger the
additional tax imposed under Section 409A, and any ambiguities herein will be so
interpreted.

12.Severability.

If all or any part of the Plan or any Award Agreement is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of the Plan or such Award Agreement
not declared to be unlawful or invalid. Any Section of the Plan or any Award
Agreement (or part of such a Section) so declared to be unlawful or invalid
shall, if possible, be construed in a manner which will give effect to the terms
of such Section or part of a Section to the fullest extent possible while
remaining lawful and valid.

13.Termination of the Plan.

The Board may suspend or terminate the Plan at any time.  No Incentive Stock
Options may be granted after the tenth anniversary of the earlier of: (i) the
Adoption Date, or (ii) the Effective Date.  No Awards may be granted while the
Plan is suspended or after it is terminated.

14.


22

 

--------------------------------------------------------------------------------

 

 

Definitions.

As used in the Plan, the following definitions apply to the capitalized terms
indicated below:

(a)“2014 Plan” means the HTG Molecular Diagnostics, Inc. 2014 Equity Incentive
Plan.

(b)“2014 Plan’s Available Reserve” means the number of shares available for the
grant of new awards under Section 3(a) of the 2014 Plan as of immediately prior
to the Effective Date.

(c)“Acquiring Entity” means the surviving or acquiring corporation (or its
parent company) in connection with a Transaction.

(d)“Adoption Date” means the date the Plan is first approved by the Board or
Compensation Committee.

(e)“Affiliate” means, at the time of determination, any “parent” or “subsidiary”
of the Company as such terms are defined in Rule 405 promulgated under the
Securities Act.  The Board may determine the time or times at which “parent” or
“subsidiary” status is determined within the foregoing definition.

(f)“Annual Meeting” means the first meeting of the Company’s stockholders held
each calendar year at which Directors are selected.

(g)“Applicable Law” means any applicable securities, federal, state, foreign,
material local or municipal or other law, statute, constitution, principle of
common law, resolution, ordinance, code, edict, decree, rule, listing rule,
regulation, judicial decision, ruling or requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any Governmental Body (including under the authority of any applicable
self-regulating organization such as the Nasdaq Stock Market, New York Stock
Exchange, or the Financial Industry Regulatory Authority).

(h)“Appreciation Award” means (i) a Prior Plan Award that is a stock option or
stock appreciation right or (ii) an Option or SAR, in each case with respect to
which the exercise or strike price is at least 100% of the Fair Market Value of
the Common Stock subject to the stock option or stock appreciation right, or
Option or SAR, as applicable, on the date of grant.

(i)“Award” means any right to receive Common Stock, cash or other property
granted under the Plan (including an Incentive Stock Option, a Nonstatutory
Stock Option, a Restricted Stock Award, a RSU Award, a SAR, a Performance Award
or any Other Award).

(j)“Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.  The Award
Agreement generally consists of the Grant Notice and the agreement containing
the written summary of the general terms and conditions applicable to the Award
and which is provided to a Participant along with the Grant Notice.

23

 

--------------------------------------------------------------------------------

 

 

(k)“Board” means the Board of Directors of the Company (or its designee).  Any
decision or determination made by the Board shall be a decision or determination
that is made in the sole discretion of the Board (or its designee), and such
decision or determination shall be final and binding on all Participants.

(l)“Capitalization Adjustment” means any change that is made in, or other events
that occur with respect to, the Common Stock subject to the Plan or subject to
any Award after the Adoption Date without the receipt of consideration by the
Company through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, large
nonrecurring cash dividend, stock split, reverse stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or any similar equity restructuring transaction, as that term is used
in Statement of Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor thereto).  Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.

(m) “Cause” shall have the meaning ascribed to such term in any written
agreement between the Participant and the Company defining such term and, in the
absence of such agreement, such term means, with respect to a Participant, the
occurrence of any of the following events:  (i) such Participant’s commission of
any felony or any crime involving fraud, dishonesty or moral turpitude under the
laws of the United States or any state thereof; (ii) such Participant’s
attempted commission of, or participation in, a fraud or act of dishonesty
against the Company; (iii) such Participant’s intentional, material violation of
any contract or agreement between the Participant and the Company or of any
statutory duty owed to the Company; (iv) such Participant’s unauthorized use or
disclosure of the Company’s confidential information or trade secrets; or
(v) such Participant’s gross misconduct. The determination that a termination of
the Participant’s Continuous Service is either for Cause or without Cause shall
be made by the Company, in its sole discretion.  Any determination by the
Company that the Continuous Service of a Participant was terminated with or
without Cause for the purposes of outstanding Awards held by such Participant
shall have no effect upon any determination of the rights or obligations of the
Company or such Participant for any other purpose.

(n)“Change in Control” or “Change of Control” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events; provided, however, to the extent necessary to avoid adverse
personal income tax consequences to the Participant in connection with an Award,
also constitutes a Section 409A Change in Control:

(i)any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction.  Notwithstanding the foregoing, a
Change in Control shall not be deemed to occur (A) on account of the acquisition
of securities of the Company directly from the Company, (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities, or
(C) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of

24

 

--------------------------------------------------------------------------------

 

 

the outstanding voting securities as a result of a repurchase or other
acquisition of voting securities by the Company reducing the number of shares
outstanding, provided that if a Change in Control would occur (but for the
operation of this sentence) as a result of the acquisition of voting securities
by the Company, and after such share acquisition, the Subject Person becomes the
Owner of any additional voting securities that, assuming the repurchase or other
acquisition had not occurred, increases the percentage of the then outstanding
voting securities Owned by the Subject Person over the designated percentage
threshold, then a Change in Control shall be deemed to occur;

(ii)there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction; or

(iii)there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than 50% of the combined voting power of the voting
securities of which are Owned by stockholders of the Company in substantially
the same proportions as their Ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition.

Notwithstanding the foregoing or any other provision of this Plan, (A) the term
Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company, and (B) the definition of Change in Control (or any analogous term) in
an individual written agreement between the Company or any Affiliate and the
Participant shall supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that (1) if no definition of
Change in Control (or any analogous term) is set forth in such an individual
written agreement, the foregoing definition shall apply and (2) no Change in
Control (or any analogous term) will be deemed to occur with respect to Awards
subject to such an individual written agreement without a requirement that the
Change in Control (or any analogous term) actually occur.

(o)“Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

(p) “Committee” means the Compensation Committee and any other committee of
Directors to whom authority has been delegated by the Board or Compensation
Committee in accordance with the Plan.

(q) “Common Stock” means the common stock of the Company.

25

 

--------------------------------------------------------------------------------

 

 

(r)“Company” means HTG Molecular Diagnostics, Inc., a Delaware corporation.

(s)“Compensation Committee” means the Compensation Committee of the Board.

(t)“Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services.  However,
service solely as a Director, or payment of a fee for such service, will not
cause a Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.

(u)“Continuous Service” means that the Participant’s service with the Company or
an Affiliate, whether as an Employee, Director or Consultant, is not interrupted
or terminated.  A change in the capacity in which the Participant renders
service to the Company or an Affiliate as an Employee, Director or Consultant or
a change in the Entity for which the Participant renders such service, provided
that there is no interruption or termination of the Participant’s service with
the Company or an Affiliate, will not terminate a Participant’s Continuous
Service; provided, however, that if the Entity for which a Participant is
rendering services ceases to qualify as an Affiliate, as determined by the
Board, such Participant’s Continuous Service will be considered to have
terminated on the date such Entity ceases to qualify as an Affiliate.  For
example, a change in status from an Employee of the Company to a Consultant of
an Affiliate or to a Director will not constitute an interruption of Continuous
Service.  To the extent permitted by law, the Board or the chief executive
officer of the Company, in that party’s sole discretion, may determine whether
Continuous Service will be considered interrupted in the case of (i) any leave
of absence approved by the Board or chief executive officer, including sick
leave, military leave or any other personal leave, or (ii) transfers between the
Company, an Affiliate, or their successors.  Notwithstanding the foregoing, a
leave of absence will be treated as Continuous Service for purposes of vesting
in an Award only to such extent as may be provided in the Company’s leave of
absence policy, in the written terms of any leave of absence agreement or policy
applicable to the Participant, or as otherwise required by law.  In addition, to
the extent required for exemption from or compliance with Section 409A, the
determination of whether there has been a termination of Continuous Service will
be made, and such term will be construed, in a manner that is consistent with
the definition of “separation from service” as defined under Treasury Regulation
Section 1.409A-1(h) (without regard to any alternative definition thereunder).

(v)“Corporate Transaction” means the consummation, in a single transaction or in
a series of related transactions, of any one or more of the following events:

(i)a sale or other disposition of all or substantially all, as determined by the
Board, of the consolidated assets of the Company and its Subsidiaries;

(ii)a sale or other disposition of at least 50% of the outstanding securities of
the Company;

26

 

--------------------------------------------------------------------------------

 

 

(iii)a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or

(iv)a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

(w)“determine” or “determined” means as determined by the Board or the Committee
(or its designee) in its sole discretion.

(x)“Director” means a member of the Board.

(y)“Disability” means, with respect to a Participant, such Participant is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months, as provided in Section 22(e)(3) of the Code, and will
be determined by the Board on the basis of such medical evidence as the Board
deems warranted under the circumstances.

(z) “Effective Date” means the date of the Annual Meeting in 2020, provided this
Plan is approved by the Company’s stockholders at such meeting.

(aa)“Employee” means any person employed by the Company or an
Affiliate.  However, service solely as a Director, or payment of a fee for such
services, will not cause a Director to be considered an “Employee” for purposes
of the Plan.

(bb)“Employer” means the Company or the Affiliate of the Company that employs
the Participant.

(cc)“Entity” means a corporation, partnership, limited liability company or
other entity.

(dd)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(ee)“Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the Effective Date, is the Owner, directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities.

27

 

--------------------------------------------------------------------------------

 

 

(ff)“Fair Market Value” means, as of any date, unless otherwise determined by
the Board, the value of the Common Stock (as determined on a per share or
aggregate basis, as applicable) determined as follows:

(i)If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value will be the closing sales price
for such stock as quoted on such exchange or market (or the exchange or market
with the greatest volume of trading in the Common Stock) on the date of
determination, as reported in a source the Board deems reliable.

(ii)If there is no closing sales price for the Common Stock on the date of
determination, then the Fair Market Value will be the closing selling price on
the last preceding date for which such quotation exists.

(iii)In the absence of such markets for the Common Stock, or if otherwise
determined by the Board, the Fair Market Value will be determined by the Board
in good faith and in a manner that complies with Sections 409A and 422 of the
Code.

(gg)“Full Value Award” means an Award or a Prior Plan Award, in each case that
is not an Appreciation Award.

(hh)“Governmental Body” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; (c)
governmental or regulatory body, or quasi-governmental body of any nature
(including any governmental division, department, administrative agency or
bureau, commission, authority, instrumentality, official, ministry, fund,
foundation, center, organization, unit, body or Entity and any court or other
tribunal, and for the avoidance of doubt, any Tax authority) or other body
exercising similar powers or authority; or (d) self-regulatory organization
(including the Nasdaq Stock Market, New York Stock Exchange, and the Financial
Industry Regulatory Authority).

(ii) “Grant Notice” means the notice provided to a Participant that he or she
has been granted an Award and which includes the name of the Participant, the
type of Award, the date of grant of the Award, number of shares of Common Stock
subject to the Award or potential cash payment right, (if any), the vesting
schedule for the Award (if any) and other key terms applicable to the Award.

(jj)“Incentive Stock Option” means an option granted pursuant to Section 4 of
the Plan that is intended to be, and qualifies as, an “incentive stock option”
within the meaning of Section 422 of the Code.

(kk) “Materially Impair” means that a Participant’s rights under an Award will
be materially adversely affected by a suspension or termination of the Plan, an
amendment of the Plan, or an amendment to the terms of the Award, as
applicable.  For purposes of the Plan, a Participant’s rights under an Award
will not be deemed to have been Materially Impaired by any of the foregoing
actions if the Board, in its sole discretion, determines that such action, taken
as a whole, does not materially impair the Participant’s rights under the
Award.  For example, an amendment to the terms of an Award in order to do any of
the following, or that results in any of

28

 

--------------------------------------------------------------------------------

 

 

the following, will not be deemed to Materially Impair the Participant’s rights
under the Award: (i) an imposition of reasonable restrictions on the minimum
number of shares subject to an Option that may be exercised; (ii) to maintain
the qualified status of the Award as an Incentive Stock Option under Section 422
of the Code; (iii) a change in the terms of an Incentive Stock Option in a
manner that disqualifies, impairs or otherwise affects the qualified status of
the Award as an Incentive Stock Option under Section 422 of the Code; (iv) to
clarify the manner of exemption from, or to bring the Award into compliance with
or qualify it for an exemption from, Section 409A; or (v) to comply with other
Applicable Laws.

(ll)“Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

(mm)“Non-Exempt Award” means any Award that is subject to, and not exempt from,
Section 409A, including as the result of (i) a deferral of the issuance of the
shares subject to the Award which is elected by the Participant or imposed by
the Company, or (ii) the terms of any Non-Exempt Severance Agreement.

(nn)“Non-Exempt Director Award” means a Non-Exempt Award granted to a
Participant who was a Director but not an Employee on the applicable grant date.

(oo)“Non-Exempt Severance Arrangement” means a severance arrangement or other
agreement between the Participant and the Company or an Affiliate that provides
for acceleration of vesting of an Award and issuance of the shares in respect of
such Award upon the Participant’s termination of employment or separation from
service (as such term is defined in Section 409A(a)(2)(A)(i) of the Code (and
without regard to any alternative definition thereunder) (“Separation from
Service”) and such severance benefit does not satisfy the requirements for an
exemption from application of Section 409A provided under Treasury Regulations
Section 1.409A-1(b)(4), 1.409A-1(b)(9) or otherwise.

(pp)“Nonstatutory Stock Option” means any option granted pursuant to Section 4
of the Plan that does not qualify as an Incentive Stock Option.

(qq)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act.

(rr)“Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.

(ss)“Option Agreement” means a written agreement between the Company and the
Optionholder evidencing the terms and conditions of the Option grant.  The
Option Agreement includes the Grant Notice for the Option and the agreement
containing the written summary of the

29

 

--------------------------------------------------------------------------------

 

 

general terms and conditions applicable to the Option and which is provided to a
Participant along with the Grant Notice.  Each Option Agreement will be subject
to the terms and conditions of the Plan.

(tt)“Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

(uu)“Other Award” means an award based in whole or in part by reference to the
Common Stock which is granted pursuant to the terms and conditions of Section
5(c).

(vv)“Other Award Agreement” means a written agreement between the Company and a
holder of an Other Award evidencing the terms and conditions of an Other Award
grant.  Each Other Award Agreement will be subject to the terms and conditions
of the Plan.

(ww)“Own,” “Owned,” “Owner,” “Ownership” means that a person or Entity will be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

(xx)“Participant” means an Employee, Director or Consultant to whom an Award is
granted pursuant to the Plan or, if applicable, such other person who holds an
outstanding Award.

(yy)“Performance Award” means an Award that may vest or may be exercised or a
cash award that may vest or become earned and paid contingent upon the
attainment during a Performance Period of certain Performance Goals and which is
granted under the terms and conditions of Section 5(b) pursuant to such terms as
are approved by the Board.   “Performance Criteria” means the one or more
criteria that the Board will select for purposes of establishing the Performance
Goals for a Performance Period. The Performance Criteria that will be used to
establish such Performance Goals may be based on any measure of performance
selected by the Board.

(zz) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Board for the Performance Period based upon the Performance
Criteria.  Performance Goals may be based on a Company-wide basis, with respect
to one or more business units, divisions, Affiliates, or business segments, and
in either absolute terms or relative to the performance of one or more
comparable companies or the performance of one or more relevant indices.  Unless
specified otherwise by the Board (i) in the Award Agreement at the time the
Award is granted or (ii) in such other document setting forth the Performance
Goals at the time the Performance Goals are established, the Board will
appropriately make adjustments in the method of calculating the attainment of
Performance Goals for a Performance Period as follows: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects; (3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; (5) to exclude the effects of items that are “unusual” in nature or
occur “infrequently” as determined under generally accepted accounting
principles; (6) to exclude the dilutive effects of acquisitions or joint
ventures; (7) to assume that any business divested by the Company achieved
performance objectives at targeted levels during

30

 

--------------------------------------------------------------------------------

 

 

the balance of a Performance Period following such divestiture; (8) to exclude
the effect of any change in the outstanding shares of common stock of the
Company by reason of any stock dividend or split, stock repurchase,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or other similar corporate change, or any distributions to
common stockholders other than regular cash dividends; (9) to exclude the
effects of stock based compensation and the award of bonuses under the Company’s
bonus plans; (10) to exclude costs incurred in connection with potential
acquisitions or divestitures that are required to be expensed under generally
accepted accounting principles; (11) to exclude the goodwill and intangible
asset impairment charges that are required to be recorded under generally
accepted accounting principles; and (12) to exclude the effects of the timing of
acceptance for review and/or approval of submissions to the U.S. Food and Drug
Administration or any other regulatory body.  In addition, the Board retains the
discretion to reduce, increase or eliminate the compensation or economic benefit
due upon attainment of Performance Goals and to define the manner of calculating
the Performance Criteria it selects to use for such Performance Period. Partial
achievement of the specified criteria may result in the payment or vesting
corresponding to the degree of achievement as specified in the Award Agreement
or the written terms of a Performance Award.

(aaa)“Performance Period” means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to vesting or exercise of an
Award.  Performance Periods may be of varying and overlapping duration, at the
sole discretion of the Board.

(bbb)“Plan” means this HTG Molecular Diagnostics, Inc. 2020 Equity Incentive
Plan.

(ccc)“Plan Administrator” means the person, persons, and/or third-party
administrator designated by the Company to administer the day to day operations
of the Plan and the Company’s other equity incentive programs.

(ddd)“Post-Termination Exercise Period” means the period following termination
of a Participant’s Continuous Service within which an Option or SAR is
exercisable, as specified in Section 4(h).

(eee)“Prior Plan” means any of the 2014 Plan, the HTG Molecular Diagnostics,
Inc. 2011 Equity Incentive Plan and the HTG Molecular Diagnostics, Inc. 2001
Stock Option Plan.

(fff)“Prior Plan Award” means an award granted under Section 3(a) of the 2014
Plan or granted under any other Prior Plan that in any case is outstanding as of
the Effective Date.

(ggg)“Prior Plan Returning Shares” means shares subject to a Prior Plan Award,
that following the Effective Date, (A)  are not issued because such stock award
or any portion thereof expires or otherwise terminates without all of the shares
covered by such stock award having been issued; (B)  are not issued because such
stock award or any portion thereof is settled in cash; or (C)  are forfeited
back to or repurchased by the Company because of the failure to meet a
contingency or condition required for the vesting of such shares.

(hhh)“Prospectus” means the document containing the Plan information specified
in Section 10(a) of the Securities Act.

31

 

--------------------------------------------------------------------------------

 

 

(iii)“Restricted Stock Award” or “RSA” means an Award of shares of Common Stock
which is granted pursuant to the terms and conditions of Section 5(a).

(jjj)“Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant.  The Restricted Stock Award
Agreement includes the Grant Notice for the Restricted Stock Award and the
agreement containing the written summary of the general terms and conditions
applicable to the Restricted Stock Award and which is provided to a Participant
along with the Grant Notice.  Each Restricted Stock Award Agreement will be
subject to the terms and conditions of the Plan.

(kkk)“RSU Award” or “RSU” means an Award of restricted stock units representing
the right to receive an issuance of shares of Common Stock which is granted
pursuant to the terms and conditions of Section 5(a).

(lll)“RSU Award Agreement” means a written agreement between the Company and a
holder of a RSU Award evidencing the terms and conditions of a RSU Award
grant.  The RSU Award Agreement includes the Grant Notice for the RSU Award and
the agreement containing the written summary of the general terms and conditions
applicable to the RSU Award and which is provided to a Participant along with
the Grant Notice.  Each RSU Award Agreement will be subject to the terms and
conditions of the Plan.

(mmm)“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(nnn)“Rule 405” means Rule 405 promulgated under the Securities Act.  

(ooo)“Section 409A” means Section 409A of the Code and the regulations and other
guidance thereunder.

(ppp)“Section 409A Change in Control” means a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the Company’s assets, as provided in Section 409A(a)(2)(A)(v) of the Code and
Treasury Regulations Section 1.409A-3(i)(5) (without regard to any alternative
definition thereunder).

(qqq)“Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(rrr)“Share Reserve” means the number of shares available for issuance under the
Plan as set forth in Section 2(a).

(sss)“Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 4.

(ttt)“SAR Agreement” means a written agreement between the Company and a holder
of a SAR evidencing the terms and conditions of a SAR grant.  The SAR Agreement
includes the Grant Notice for the SAR and the agreement containing the written
summary of the general terms

32

 

--------------------------------------------------------------------------------

 

 

and conditions applicable to the SAR and which is provided to a Participant
along with the Grant Notice.  Each SAR Agreement will be subject to the terms
and conditions of the Plan.

(uuu)“Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.

(vvv)“Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any
Affiliate.

(www)“Trading Policy” means the Company’s policy permitting certain individuals
to sell Company shares only during certain "window" periods and/or otherwise
restricts the ability of certain individuals to transfer or encumber Company
shares, as in effect from time to time.

(xxx)“Transaction” means a Corporate Transaction or Change in Control.

(yyy)“Unvested Non-Exempt Award” means the portion of any Non-Exempt Award that
had not vested in accordance with its terms upon or prior to the date of any
Transaction.

(zzz)“Vested Non-Exempt Award” means the portion of any Non-Exempt Award that
had vested in accordance with its terms upon or prior to the date of a
Transaction.

 

 

 

 

 

33

 